DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicants Pro Se
Whereas it appears that a Power of Attorney form has been filed in the instant application, it is respectfully noted that an examination of this application reveals that applicant appears unfamiliar with patent prosecution procedure.  Notably, the numerous issues present in at least the claims would appear to indicate that applicant is unfamiliar with U.S. patent prosecution procedure.
In light of this, the following is noted, should Applicant be acting Pro Se.  While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
It is further noted that if Applicant intends to continue prosecution of this or another patent application without assistance from a registered practitioner, Applicant is informed of the USPTO’s Pro Se Assistance Program, which may be reached, toll free, at 1-866-767-3848. Additional information may be found at the following internet address:
http://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program

Drawings
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
Regarding Figures 1-4, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121 (d) are required. The drawing(s) submitted are not acceptable because drawings are in greyscale and prevent suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities.  Appropriate correction is required.
Regarding claims 1-8, the claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Regarding claim 1, all claim features should be properly introduced and referenced with an article (“a,” “an,” or “the”).  For example, at least the features of “plurality of modules,” “plurality of basic units,” “second portion of said modules,” “electric coil induces electric current” are lacking an article.
Regarding claim 1, the phrase “each of the said […]” (multiple instances) is unnecessarily redundant.  For example, the phrase “each of the said modules” may be more clearly written as —each of the  modules—.
Regarding claim 1, line 8, the limitation “the said basic unit 6” (recited in the singular) is recited.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 1, lines 10-11, the limitation “a first 8 and second 9 portion” would appear to be more clearly written as: —a first portion (8) and a second (9) portion—.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-8, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, the phrases “A hydrokinetic energy-based power generation system,” “plurality of basic units […] for converting hydrokinetic energy of said water body,” and “said springs 7 are subjected to hydrokinetic energy” (emphasis added) are, together, vague and indefinite.  Notably, the claim fails to make clear whether these refer to one and the same “hydrokinetic energy” feature, which may belong to “said water body” or if the separate recitations are intended to refer to separate and distinct features.
Regarding claim 1, the limitation “said modules 1 are filled with fluid or vacuum” is vague and indefinite.  Notably, the phrase “filled with […] vacuum” is neither idiomatic or clear.  The claim fails to make clear what being “filled with […] vacuum” may comprise and how such may be achieved.
Regarding claim 1, the limitation “plurality of basic units” is vague and indefinite.  Notably, the claim fails to make clear what a “basic unit[]” may comprise, including whether this may be a structural or functional “unit” feature.
Regarding claim 1, the limitation “plurality of basic units 6 mounted in association with each of the said modules” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear what being “mounted in association with” may comprise, as this fails to clearly set forth the structural relationship(s) between the “basic units 6” and the “modules”.
Regarding claim 1, the limitation “hydrokinetic energy which induces oscillatory 15motion in said springs” is vague and indefinite.  Notably, the claim fails to make clear how the “hydrokinetic energy” may “induce[] oscillatory 15motion in said springs” as claimed.  It would appear that any “motion in said springs” would result from motion of, e.g., the “movable magnet” rather than any “oscillatory motion” directly “induced” in the “springs” themselves.
Regarding claim 1, the limitation “a cylindrical tube […] contained with a ferromagnetic fluid” is not idiomatic and is, consequently, vague and indefinite.  Notably, the claim fails to make clear whether the “ferromagnetic fluid” is “contained with[in]” the “cylindrical tube” or whether the “cylindrical tube” is contained with[in] a ferromagnetic fluid” as the claim appears to set forth.
Regarding claim 1, the limitation “said movable magnet 12 moves in a to and fro or oscillatory motion” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear whether the terms “to and fro” and “oscillatory motion” are intended to be synonymous or refer to separate and distinct “motion” patterns.  If synonymous, only a single term should be used to avoid confusion.
Regarding claim 1, the limitation “the induced 20disturbances and repulsive forces caused by said fixed magnets” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Furthermore, the claim fails to make clear how such “induced disturbances and repulsive forces” may be “caused”.
Regarding claim 1, the limitation “an electric coil 13 employed in association with said tube 10” is vague and indefinite.  Notably, the claim fails to make clear what being “employed in association with” may comprise, including what the structural relationship(s) between the “electric coil” and the “tube” may be.
Regarding claim 1, the limitation “a voltage processing unit connected to each of said basic units or modules or both as necessary” is vague and indefinite.  Notably, the claim fails to make clear what may comprise the “as necessary” condition(s); use of this phrase therefore renders the claimed invention vague and indefinite.
Regarding claim 1, the limitations “the form of said electric 5current,” “the supply rate,” “the converted direct current” are recited.  There is insufficient antecedent basis for these limitations in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 2, the limitation “the edges of the 10magnets” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 2, the limitation “said ferromagnetic fluid forms multiple toroidal shaped O-rings […] in order to aid movement of said movable magnet” is vague and indefinite.  
First, the claim fails to make clear how the “ferromagnetic fluid” may “form[] multiple toroidal shaped O-rings”.  As best understood in the art, “O-rings” are mechanical ring-shaped gaskets typically formed of an elastomer1.  Here, it is unclear how a “fluid” may be used to “form[]” “multiple O-rings”.  Furthermore, the specification appears to be lacking any satisfactory written description of this feature.
Second, the claim fails to make clear how the “ferromagnetic fluid” may “aid movement of said movable magnet”.  The limitation recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how a “ferromagnetic fluid” may “aid movement” of a “magnet”—such as by specifying a particular structure that would allow performance of the claimed function.
Regarding claim 4, the limitation “said basic units 6 are positioned in said modules 1 based on a two-dimensional face centered cubic (FCC) arrangement” (emphasis added) is vague and indefinite.  Notably, the term “face centered cubic” is a term used in crystallography.  Both the claim and the specification fail to make clear how such a term is relevant to the claimed invention, which is in the art of hydroelectric power generation.
Regarding claim 5, the limitation “said ferromagnetic fluid is preferably transformer oil based” is vague and indefinite.
First, the claim fails to make clear what “transformer oil” may comprise.
Second, the claim fails to make clear how a “ferromagnetic fluid” may be “based” on “transformer oil”.  No examples of the claimed “ferromagnetic fluid” are discussed in the specification, including what the “ferromagnetic fluid” may or may not comprise.
Regarding claim 6, the limitation “said magnets 11, 12 are preferably formed of alloys of rare earth elements with a coating of zinc or stainless steel” is vague and indefinite.  Notably, use of the term “preferably” renders the claim indefinite.  Are the “magnets” actually “formed of alloys” or not?  
Regarding claim 7, the limitation “said fluid may be air or any other fluid with comparable density” is vague and indefinite.  
First, the limitation “said air” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.  Notably, in claim 1, “fluid” is recited in the alternative—“said modules 1 are filled with fluid or vacuum”.  Thus, if “fluid” is now being positively required, such should be made clear.
Second, the limitation “comparable density” is vague and indefinite, as the claim fails to make clear to what feature the “density” is “comparable”.  Also, the term “comparable” is, itself, a relative term which renders the claim indefinite.  The term “comparable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Lastly, it is respectfully noted that the density of air is variable—i.e., it may be different at different temperature(s) and pressure(s).
In light of the above deficiencies, it is respectfully noted that the claim does not make clear how the invention of claim 1, upon which claim 7 is dependent, is being further limited, as required by 35 U.S.C. §112(d).
Regarding claim 8, the limitation “said basic units are separated from each other by a defined distance in order to insulate each other from 10any magnetic interference for the adjacent basic unit” (emphasis added) is vague and indefinite.
Notably, the limitation “in order to insulate each other from any magnetic interference for the adjacent basic unit” recites function rather than structure.  It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Furthermore, it must be noted that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  See MPEP § 2114(I).
To resolve the unclear boundaries of the functional language, Applicant may amend the claim to specify how the “basic units” may be “insulate[ed] from any magnetic interference”—such as by specifying a particular structure that would allow performance of the claimed function.
For the purpose of examination, the limitation “said basic units are separated from each other by a defined distance in order to insulate each other from 10any magnetic interference for the adjacent basic unit” will be interpreted simply as: —said basic units are separated from each other by a defined distance—.
Regarding claims 2-8, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2014/0117673 A1) in view of Cheung et al. (US 2004/0251750 A1).
Regarding claim 1, as best understood, Phillips discloses a hydrokinetic energy-based power generation system, comprising: 
i. plurality of modules (see, e.g., Figs. 10A-10B, 11, 13C showing arrays of modules of VLEGs, or Vibrational Energy Linear Electric Generators) each module having at least one secured cavity (see, e.g., Fig. 3A: interior cavity within thick vertical lines, in which magnets 40 are disposed), 5wherein said modules are filled with fluid or vacuum (see, e.g., ¶ 155: interior is filled with air, air pressure may be equalized via air vents 214) and are moored to a streambed (seabed floor 108; see Fig. 12A) of a water body (ocean; see, e.g., ¶ 102) by means of one or more anchor(s) (e.g., fixed anchoring structures 110, see Fig. 13C; or anchor 193, see Figs. 12D-12E); 
ii. plurality of basic units (VLEGs, or Vibrational Energy Linear Electric Generators; see, e.g., Figs. 3A, 9A, 9G, 10A-B, 11) mounted in association with each of the said modules for converting hydrokinetic energy of said water body 10into electrical energy (electricity is generated in coils of the Field Coil Array (FCA), and is output to power collection/conversion circuitry; see, e.g., Fig. 14 showing power collection circuitry for generated electrical energy of the VLEGs), wherein each of the said basic unit (VLEG) comprises: 
a. at least two springs (e.g., upper perturbing force spring 23, lower restoring force spring 63) affixed with a first and second portion of said modules (see, e.g., Figs. 3A, 9A, 9G, 10A), wherein said springs (springs 23, 63) are subjected to hydrokinetic energy which induces oscillatory 15motion in said springs (ocean waves acting on the units induce oscillating motion; see, e.g., ¶¶ 116, 117, etc.); 
b. a cylindrical tube (e.g., linear rotor 81 which is shaped as a cylinder) housed in between said springs (see, e.g., Fig. 9A), two fixed magnets (e.g., end braking magnets 74 and 75; see, e.g., Figs. 9A, 9G) and a movable magnet (magnets 37A and 37B on Permanent Magnet Array (PMA) 37), wherein said movable magnet moves in a to and fro or oscillatory motion due to the induced 20disturbances and repulsive forces caused by said fixed magnets (the PMA 37 oscillates due to ocean wave energy, the end braking magnets 74, 75 create repulsive forces to brake the PMA rotor; see, e.g., ¶¶ 172, 174); 
c. an electric coil (coils comprised by Field Coil Array (FCA) 34) employed in association with said tube (see, e.g., Fig. 3A), wherein relative motion of said movable magnet (PMA 37) and 19electric coil (FCA 34) induces electric current in the said coil (FCA 34) due to electromagnetism phenomenon (see, e.g., ¶ 30: the permanent magnetic array is configured to induce an electrical current in the field coil array in response to relative motion effected by the waves); and 
iii. a voltage processing unit connected to each of said basic units or modules or both as necessary for converting the form of said electric 5current from alternating current to direct current and limiting the supply rate of the converted direct current (see, e.g., Fig. 14 depicting the electrical power collection circuitry (PCC), which may include output rectifier and filter electronics for each VLEG, as well as DC-DC and/or DC-AC converters; see, e.g., ¶ 253; see also Figs. 14-19C and ¶¶ 254-275 describing additional voltage/power processing features).
However, whereas Phillips discloses use of stainless steel rings 38 which are lubricated, so as to act as a sliding bearing to reduce sliding frictional energy losses (see, e.g., Fig. 3A and ¶¶ 150, 211), Phillips appears to be silent regarding use of a ferromagnetic fluid to aid movement of the magnet(s).
On the other hand, Cheung (Figures 1a, 2a, 2b, 3, etc.) discloses a hydrokinetic energy-based power generation system (see, e.g., Fig. 12: the disclosed magnetic transducer may be used in an electrical generator operated by wave action) comprising, inter alia, a cylindrical tube (non-magnetic enclosure 4) containing a ferromagnetic fluid (ferrofluid within the enclosure, which forms ferrofluid beads 10, 12, which provide a ultra-low friction lubricant; see, e.g., ¶ 32), two fixed magnets (magnets 6, 8) and a movable magnet (movable permanent magnet 2) which moves in an oscillatory motion (see, e.g., ¶ 35: magnet 2 reciprocates back and forth between end magnets 6, 8).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Phillips with the use of a ferrofluid, as taught by Cheung, for the purpose of providing an ultra-low friction lubricant to allow the magnet to move freely within the enclosure (see, e.g., ¶ 32).
Regarding claim 2, as best understood, the combination of Phillips and Cheung further renders obvious that said ferromagnetic fluid (Cheung: ferrofluid) forms multiple toroidal shaped O-rings (Cheung: bead-like bearings 10, 12 around the end poles of the magnet 2 would be toroidally-shaped) within the tube (Cheung: enclosure 4) over the edges of the 10magnets in order to aid movement of said movable magnet (Cheung: see, e.g., Figs. 1a, 2a, 2b, 3, etc.).
Regarding claim 3, the combination of Phillips and Cheung further renders obvious that said voltage processing unit comprises an AC to DC converter or an AC to AC converter and a charge controller (Phillips: see, e.g., Fig. 16 and ¶ 90: four possible embodiments for AC to DC power rectification and DC to DC converter and DC to AC inverter; see also, e.g., ¶ 111).
Regarding claim 4, as best understood, the combination of Phillips and Cheung further renders obvious that said basic units are positioned in said modules based on a two-dimensional face centered cubic arrangement (Phillips: see, e.g., Figs. 11, 13A, 13C, 13D, 13F illustrating different two-dimensional based arrangements for positioning the modules, which may be interpreted to teach the ambiguously-claimed features).
Regarding claim 5, as best understood, the combination of Phillips and Cheung further renders obvious that said ferromagnetic fluid is preferably transformer oil based (Cheung: the ferrofluid may be mineral oil-based; see, e.g., ¶ 48).
Regarding claim 6, as best understood, the combination of Phillips and Cheung further renders obvious that said magnets are preferably formed of alloys of rare earth elements with a coating of zinc or stainless steel (Phillips: see, e.g., ¶ 124, 142: the magnets used may be rare earth magnets, including NdFeB, samarium cobalt, and other compositions may be used, and pole pieces may be made of different types of steel based on magnetic permeability and saturation properties).
Regarding claim 7, as best understood, the combination of Phillips and Cheung further renders obvious that said fluid may be air or any other fluid with comparable density (Phillips: see, e.g., ¶ 155: interior is filled with air, air pressure may be equalized via air vents 214).
Regarding claim 8, as best understood, the combination of Phillips and Cheung further renders obvious that said basic units are separated from each other by a defined distance (Phillips: see, e.g., Figs. 13A, 13C, 13D, 13F: units are illustrated as being separated by a defined distance).

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832                                                                                                                                                                                                        
August 15, 2022

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Random House Unabridged Dictionary, © Random House, Inc. 2022.